Citation Nr: 0934817	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  07-06 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a gastric disorder. 

2.  Entitlement to service connection for bronchitis as a 
result of exposure to herbicides, also to include as 
secondary to a gastric disorder.


REPRESENTATION

Appellant represented by:	Harold A. Crain, agent


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The appellant served on active duty from August 1970 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which, inter alia, denied service connection for 
a gastric disorder and bronchitis as a result of exposure to 
herbicides.  

In a statement dated on November 8, 2007 and received on 
November 9, 2007, the Veteran stated that he would not be 
able to attend his videoconference hearing.  His request for 
a hearing is considered withdrawn.  38 C.F.R. § 20.704(e) 
(2008).  

The Board remanded this case in October 2008 for additional 
development; it is again before the Board for further 
appellate review.


FINDINGS OF FACT

1.  The Veteran's pre-induction Reports of Medical History 
and Examination reflect that he had a gastric disorder, 
providing clear and unmistakable evidence which demonstrates 
that the Veteran's gastric disorder pre-existed his period of 
active duty.

2.  Clear and unmistakable evidence demonstrates that the 
Veteran's gastric disorder was not aggravated beyond the 
natural progression of the condition during his period of 
active duty.

3.  The Veteran's bronchitis is not related directly to 
service or to exposure to herbicides and there is no 
competent medical evidence showing the Veteran has bronchitis 
as a result of, or proximately due to, a service-connected 
disability.



CONCLUSIONS OF LAW

1.  The Veteran's gastric disorder clearly and unmistakably 
existed prior to entry into military service, and the 
presumption of soundness at induction is rebutted.  
38 U.S.C.A. §§ 1111, 1131, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2008).

2.  The Veteran's pre-existing gastric disorder was not 
aggravated by active service.  38 U.S.C.A. §§ 1131, 1153, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.306(b) (2008).

3.  The Veteran's bronchitis was not incurred in nor 
aggravated by service, may not be presumed to have been so 
incurred due to exposure to herbicides; and bronchitis is not 
proximately due to, or aggravated by, a service-connected 
disability.  38 U.S.C.A. §§ 101(16), 1110, 1112, 1113, 1116, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.307, 3.309, 3.310(a), 3.313 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, letters sent to the Veteran in October and 
November 2005 informed him of what evidence was required to 
substantiate the claim(s) and of the appellant's and VA's 
respective duties for obtaining evidence.  Letters sent to 
the Veteran in October 2006, April 2007 and February 2009 
informed the Veteran of what was needed to substantiate 
claims for service connection based on a preexisting 
disorder, exposure to Agent Orange and as secondary to a 
service-connected disability.  Although the notice letters 
were not sent before the initial AOJ decision in this matter, 
the Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of an April 2009 
supplemental statement of the case issued after the notice 
was provided.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records, non-VA medical records and lay statements have been 
associated with the record.    

In his substantive appeal, filed in February 2007, the 
Veteran indicated that he had been hospitalized six to eight 
months after service for his gastric disorder.  The Board 
remanded this case in October 2008 in order to attempt to 
obtain these medical records and, if warranted, provide the 
Veteran with an examination.  Upon remand, the RO sent the 
Veteran a letter requesting him to identity the provider who 
treated him in the months following service and to sign a 
release form for these records.  The Veteran did not provide 
this information.  Instead, he submitted a form dated on 
April 15, 2009 which indicated that he has no further 
information or evidence to submit.  As such, the Board finds 
that VA has substantially complied with the Board's October 
2008 remand, and further development is not required. See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied 
with).

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board notes that the Veteran has not been provided with 
examinations for his gastric disorder or bronchitis.  The 
Veteran has claimed that his gastric condition preexisted 
service and was aggravated by the military diet; however, 
there is no evidence that the Veteran's gastric condition was 
aggravated by service.  In addition, the Veteran contends 
that he has bronchitis as a result of exposure to Agent 
Orange; however, bronchitis is not one of the conditions that 
has been found to be related to herbicide exposure.  Finally, 
the Veteran has indicated that his bronchitis is secondary to 
his gastric condition; however, since service connection is 
being denied for the Veteran's gastric condition, service 
connection for the Veteran's bronchitis on this basis cannot 
be granted.  For these reasons, the Board finds that 
examinations are not warranted. 

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to prevail in a claim for service 
connection there must be medical evidence of a current 
disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

Service connection - gastric disorder

Every Veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  

According to 38 C.F.R. § 3.304(b), the term "noted" denotes 
only such conditions that are recorded in examination 
reports.  The existence of conditions prior to service 
reported by the Veteran as medical history does not 
constitute a notation of such conditions, but will be 
considered together with all other material evidence in 
determining the question of when a disease or disability 
began.  Determinations of whether a condition existed prior 
to service should be "based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to ... manifestations, clinical 
course, and character of the particular injury or disease or 
residuals thereof."  See 38 C.F.R. § 3.304(b)(1). 

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  In its 
decisions, the Board is bound to follow the precedent 
opinions of the General Counsel.  38 U.S.C.A. § 7104(c).

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
Veteran is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption 
of soundness.  The Federal Circuit Court held, in Wagner, 
that the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 (West 2002) requires that 
VA shows by clear and unmistakable evidence that (1) the 
Veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Temporary or intermittent flare-ups of the 
preexisting condition during service are not sufficient to be 
considered aggravation unless the underlying condition, as 
contrasted to symptoms, has worsened.  Crowe v. Brown, 7 Vet. 
App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 
296-97 (1991).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

The Veteran's induction Report of Medical Examination shows 
that the Veteran had previously been hospitalized for an 
ulcer and enterocolitis in November 1969, and that no upper 
gastrointestinal series was done.  A barium enema was 
negative, and the Veteran was considered acceptable.  On his 
induction Report of Medical History, the Veteran indicated 
that he had frequent indigestion and stomach, liver or 
intestine trouble.  He reported that he had a history of a 
peptic ulcer, shown by x-ray in 1969.  

Based on review of the evidence, the Board finds that clear 
and unmistakable evidence reflects that the Veteran's gastric 
disorder preexisted his entry into service in August 1970, as 
it was reported on his induction Reports of Medical History 
and Examination.  In this regard, the history given was quite 
specific as to having been hospitalized and diagnosed by X-
ray has having a peptic ulcer.  Having found that clear and 
unmistakable evidence reflects that the gastric disorder 
preexisted service, as discussed by the Court in Wagner, 
supra, the VA must now show by clear and unmistakable 
evidence that the preexisting disability was not aggravated 
during service. 

The service medical records show that the Veteran was seen 
for stomach pain in October 1970.  In May 1971, he indicated 
that he had a nervous stomach and had lost his appetite.  He 
had no abdominal pain and his abdomen was soft and nontender 
to examination.  On his exit Report of Medical History, the 
Veteran indicated that he had stomach, liver or intestinal 
trouble.  He complained of cramping pain which had been 
present for several months.  At his exit Report of Medical 
Examination, the Veteran had mild pain over his suprapubic 
area, but was otherwise negative for symptoms.  

The post service evidence includes private medical records 
showing treatment from January 1992 to July 2003 reflect that 
the Veteran was seen for epigastric pain.  A March 1992 
radiological examination of the Veteran's colon reflected no 
signs of ulcers, narrowings or neoplasms.  A November 2000 
private treatment record reflects the diagnosis of 
gastroesophageal reflux disease (GERD), abdominal pain in 
multiple sites and gastric bleeding.  VA and private medical 
records show intermittent treatment for the Veteran's GERD, 
colon polyps and gastrointestinal bleeds.  In January 2001, 
the Veteran was treated for GERD with mild dysphagia and 
reflux symptoms.  In November 2001, he was seen for internal 
hemorrhoids and gas bloat symptoms.  

Private medical records showing treatment from February 2005 
through February 2006 do not show treatment for a gastric 
condition.  The records show that the Veteran had no 
complaints of vomiting, diarrhea or constipation, and that 
his abdomen was soft and non-tender with no organomegaly or 
masses.  VA medical records showing treatment from September 
2005 to November 2005 reflect that the Veteran reported that 
he had gastric reflux which was controlled with Nexium.  Upon 
examination, his abdomen was soft, without tenderness and 
with audible bowel sounds and no organomegaly.  

A May 2007 private colonoscopy revealed polyps in his colon.  
Private medical records from July 2007 show that the Veteran 
had a past medical history of colon polyps, alcohol abuse and 
GERD.  The Veteran complained of heartburn, indigestion, 
reflux, difficulty swallowing, abdominal pain, blood in his 
stools, flatulence and bloating.  

VA medical records in May and August 2006 reflect that the 
Veteran's GERD symptoms were being controlled by Nexium.  He 
reported no weight changes, early satiety, diarrhea, 
constipation, abdominal swelling or pain.  His abdomen was 
soft, nontender, not distended with no massed noted.  An 
April 2007 VA esophago-gastroduodenostomy (EGD) revealed a 
moderate axial hiatal hernia and nonerosive gastritis of the 
antrum.  The hypopharynx, esophagus, pylorus and duodenum 
appeared normal.  VA medical records in May and August 2007 
show that the Veteran had no weight changes, early satiety, 
diarrhea, constipation, abdominal swelling or pain.  His 
abdomen was soft, nontender, not distended with no massed 
noted.  A December 2008 EGD and colonoscopy revealed a gaping 
lower esophageal sphincter, erythema in the antrum compatible 
with nonerosive gastritis, and polyps in the fundus and 
descending colon.

The Board finds that the record of treatment shows clear and 
unmistakable evidence that the Veteran's preexisting gastric 
condition was not aggravated beyond the natural progression 
of the illness.  While the Veteran was treated a few times in 
service for minor stomach ailments, and his exit Reports of 
Medical History and Examination show that he had some 
epigastric pain and stomach trouble, there is no evidence 
showing that the Veteran's preexisting gastric condition was 
aggravated by active duty.  In fact, the evidence shows that 
the first post-service evidence of epigastric pain is not 
until the 1990's, approximately 20 years after his discharge 
from service, providing clear and unmistakable evidence that 
the Veteran's preexisting gastric condition was not 
permanently aggravated during his active duty.  The Board 
also notes that no examiner has related the Veteran's gastric 
disorders to an increase during service, or to the military 
diet.  

As noted, the Veteran has contended that his gastric 
condition was worsened by active duty; however, as a lay 
person, he is not competent to render an opinion regarding 
medical diagnosis or medical opinion on etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  As the 
preponderance of the evidence is against the claim for 
service connection for a gastric disability, the benefit of 
the doubt doctrine is not for application.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Service connection - bronchitis

The Veteran contends that he has bronchitis that is a result 
of his exposure to herbicides while in the service in 
Vietnam.  He has also claimed that it is secondary to 
medications he has to take to treat his gastric condition.
A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia, multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e); 
see also 69 Fed. Reg. 31,882 (June 8, 2004); 68 Fed. Reg. 
59,540-42 (Oct. 6, 2003).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,630-41 (May 20, 
2003).  

The Veteran's service personnel records show that he served 
in Vietnam.  Therefore, he meets the criteria for presumption 
of exposure to herbicides while serving in Vietnam.  

The Veteran's service treatment records, including his 
separation Reports of Medical Examination and History, do not 
reflect treatment for or diagnosis of bronchitis.  Private 
medical records from January 2005 reflect that the Veteran 
reported chest congestion and cough.  VA and private medical 
records show that bronchitis had its onset in March 2005, and 
that the Veteran has received intermittent treatment since 
that time.  Unfortunately, according to the regulation, 
bronchitis is not on the list of disorders which would 
warrant service connection as a result of exposure to Agent 
Orange.  Therefore, service connection for the Veteran's 
bronchitis as due to herbicide exposure while in Vietnam 
cannot be granted, as it has not been specifically determined 
that a presumption of service connection is warranted for 
this disorder.  

In addition to the presumption provisions for service 
connection due to exposure to herbicides, the Board has a 
duty to consider service connection on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  As 
noted above, the Veteran's service treatment records do not 
show treatment for or diagnosis of bronchitis.  The evidence 
of record reflects that the Veteran began having bronchitis 
in 2005, over 30 years after leaving service.  The Veteran is 
receiving intermittent ongoing treatment for bronchitis, but 
none of the physicians have linked his disorder to his time 
in service.  To warrant service connection, there must be a 
nexus between the in-service injury or disease and the 
current disability established by medical evidence.  Boyer, 
supra.  Without medical evidence linking his condition with 
active duty service or a service-connected disability, there 
is no basis upon which to establish service connection. 

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

The Veteran contends that his bronchitis is a result of the 
medications he takes for his gastric condition backing up in 
his throat.  None of the Veteran's examiners have linked his 
bronchitis to these medications, or to his gastric disorder.
In addition, since service connection for a gastric disorder 
has been denied, service connection for any disability 
secondary to this condition must thus be denied as a matter 
of law.  38 C.F.R. § 3.310; see e.g., Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Service connection for a gastric disorder is denied.

Service connection for bronchitis as a result of exposure to 
herbicides, also to include as secondary to a gastric 
disorder, is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


